On Rehearing.
This is a companion case to that of Davis v. Gray, on which we have this day written on a motion for rehearing. We adopt, in the instant case, the opinion bn rehearing written in the former case, with the addition that, in the instant case, the paving certificate represents both a valid debt and a valid lien on the abutting property of appellants.
The motion for rehearing is granted, in respect to the validity of the paving lien, and the indebtedness as shown by the paving certificate issued to the contractor; the motion for rehearing by appellant is overruled.
Motion overruled.